EXHIBIT NEWS RELEASE Media Contact: Geoff Teeter Caroline Pecquet (650) 467-6800 (650) 467-6800 Investor Contact: Kathee Littrell Sue Morris (650) 225-1034 (650) 225-6523 http://www.gene.com GENENTECH ANNOUNCES FULL YEAR AND FOURTH QUARTER 2008 RESULTS SOUTH SAN FRANCISCO, Calif. – January 15, 2009 – Genentech, Inc. (NYSE: DNA) today announced financial results for the full year and fourth quarter of 2008.Key results for the full year 2008 include: Ÿ U.S. product sales of $9,503 million, an 11 percent increase from $8,540 million in 2007. Ÿ Non-GAAP operating revenue of $13,403 million, a 14 percent increase from $11,718 million in 20071; GAAP operating revenue of $13,418 million, a 14 percent increase from $11,724 million in 2007. Ÿ Non-GAAP net income of $3,643 million, a 16 percent increase from $3,142 million in 20071; GAAP net income of $3,427 million, a 24 percent increase from $2,769 million in 2007. Ÿ Non-GAAP earnings per share of $3.42, a 16 percent increase from $2.94 in 20071; GAAP earnings per share of $3.21, a 24 percent increase from $2.59 in 2007. "We are pleased that 2008 was another year of solid financial growth for Genentech. In addition, our late-stage and early-stage development efforts progressed well across our focus areas with four sBLA filings submitted for serious diseases in oncology and immunology, and Phase I clinical trials initiated for eight new molecular entities, including in neuroscience," said Arthur D. Levinson, Ph.D., Genentech’s chairman and chief executive officer. "In 2009, we have the potential to receive four FDA approvals and we anticipate filing more than ten regulatory applications for new indications." The company announced it is currently forecasting full-year 2009 non-GAAP earnings to be in the range of $3.55 to $3.90 per share1, recognizing that there are a large number of business uncertainties that make it a difficult year to forecast. Other Financial Results Key results for the fourth quarter of 2008 include: Ÿ U.S. product sales of $2,495 million, a 13 percent increase from $2,199 million in the fourth quarter of 2007. Ÿ Non-GAAP operating revenue of $3,703 million, a 25 percent increase from $2,966 million in the fourth quarter of 20071; GAAP operating revenue of $3,707 million, a 25 percent increase from $2,970 million in the fourth quarter of Ÿ Non-GAAP net income of $1,014 million, a 38 percent increase from $737 million in the fourth quarter of 20071; GAAP net income of $931 million, a 47 percent increase from $632 million in the fourth quarter of 2007. Ÿ Non-GAAP earnings per share of $0.95, a 38 percent increase from $0.69 in the fourth quarter of 20071; GAAP earnings per share of $0.87, a 47 percent increase from $0.59 in the fourth quarter of 2007. Reconciliations between non-GAAP and GAAP earnings per share for the full years 2008 and 2007 and the fourth quarters of 2008 and 2007 are provided in the following table: Non-GAAP Diluted EPS1 Employee Stock-Based Compensation Expense Net Charges related to Redemption, Tanox Acquisition and Special Items2 In-process Research and Development Expense Related to Tanox Acquisition Non-Cash Gain on Tanox Acquisition Reported GAAP Diluted EPS1 FY 2008 $3.42 ($0.25) $0.04 – – $3.21 FY 2007 $2.94 ($0.24) ($0.10) ($0.07) $0.07 $2.59 Q4 2008 $0.95 ($0.05) ($0.03) – – $0.87 Q4 2007 $0.69 ($0.07) ($0.03) – – $0.59 Note: Amounts may not sum due to rounding. Product Sales and Total Operating Revenue Information on product sales and total operating revenue for the three months and years ended December 31, 2008 and 2007, are provided in the following table (dollars in millions): Three Months Ended December 31, Year Ended December 31, 2008 2007 % Change 2008 2007 % Change Avastin®i $ 731 $ 603 21 % $ 2,686 $ 2,296 17 % Rituxan® 677 596 14 2,587 2,285 13 Herceptin® 336 327 3 1,382 1,287 7 Lucentis® 236 197 20 875 815 7 Xolair® 135 120 13 517 472 10 Tarceva® 118 112 5 457 417 10 Nutropin® Products 90 93 (3 ) 358 371 (4 ) Thrombolytics 74 66 12 275 268 3 Pulmozyme® 72 58 24 257 223 15 Raptiva® 25 28 (11 ) 108 107 1 Total U.S. product sales ii $ 2,495 $ 2,199 13 % $ 9,503 $ 8,540 11 % Net product sales to collaborators 486 150 224 1,028 903 14 Total product sales ii $ 2,981 $ 2,349 27 % $ 10,531 $ 9,443 12 % Non-GAAP royalty revenue iii 603 554 9 2,524 1,978 28 Contract revenue 119 63 89 348 297 17 Non-GAAP total operating revenue 1 $ 3,703 $ 2,966 25 % $ 13,403 $ 11,718 14 % i Fourth-quarter and full-year 2008 Avastin U.S. product sales results include net deferrals of approximately $2 million and $5 million, respectively, in conjunction with the company’s Avastin Patient Assistance Program launched in February 2007. ii Amounts may not sum due to rounding. iii GAAP royalty revenue of $607 million in the fourth quarter of 2008 increased 9 percent from $558 million in the fourth quarter of 2007; GAAP royalty revenue of $2,539 for the full year 2008 increased 28 percent from $1,984 million in 2007. Total Costs and Expenses Information on costs and expenses including cost of sales (COS), research and development (R&D) and marketing, general and administrative (MG&A) expenses for the three months and years ended December 31, 2008 and 2007, are provided in the following tables (dollars in millions)3: Three Months EndedDecember 31, Year EndedDecember 31, 2008 2007 % Change 2008 2007 % Change non-GAAP3 COS $ 483 $ 322 50 % $ 1,662 $ 1,500 11 % R&D 724 579 25 2,648 2,293 15 MG&A 675 650 4 2,211 2,077 6 GAAP COS 503 344 46 1,744 1,571 11 R&D 757 618 22 2,800 2,446 14 MG&A 718 692 4 2,405 2,256 7 Three Months Ended December 31, Year Ended December 31, 2008 2007 2008 2007 non-GAAP3 COS as a % of product sales 16 % 14 % 16 % 16 % R&D as a % of operating revenues 20 % 20 % 20 % 20 % MG&A as a % of operating revenues 18 % 22 % 16 % 18 % GAAP COS as a % of product sales 17 % 15 % 17 % 17 % R&D as a % of operating revenues 20 % 21 % 21 % 21 % MG&A as a % of operating revenues 19 % 23 % 18 % 19 % Clinical Development In the fourth quarter of 2008, Genentech completed enrollment in three Phase III
